DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed 9/23/2022. 
No claims have been amended.
This Action is made Final.
Claims 1-14 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-14, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner clearly identifies the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the remaining limitations and additional elements do not amount to significantly more than the abstract idea. The Examiner has already set forth a prima facie case under 35 USC 101. Applicant does not point out what limitations integrate the abstract idea into a practical application. The Examiner asserts that the Applicant’s claimed limitations are merely displaying data to human users, for the human user to interpret, and does not recite any specific features of the graphical user interfaces. For example, the claims recite displaying selectable acuity parameters, which under BRI is as basic as a user clicking with a mouse, which merely adds the words apply it with the judicial exception. The claims then generically display a care profile that shows the data for the specific resident, which also merely adds the words apply it with the judicial exception. (See Peg 2019 and MPEP 2106.05) Applicant’s arguments are not persuasive.
Applicant further argues the claims reflect an improvement to technology. The Examiner respectfully disagrees. The Applicant’s claims recite using a general purpose computer for performing health analysis on patients to determine health care plans (e.g. the abstract idea), where merely implementing the abstract idea using general purpose computer components does not improve the technology (See MPEP 2106.05). Applicant does not point out what the additional elements are. Applicant’s arguments are not persuasive.
Applicant further argues the claims implement the abstract idea with a particular machine that is integral to the claims. The Examiner respectfully disagrees. The Applicant’s claims recite using a general purpose computer for performing health analysis on patients to determine health care plans (e.g. the abstract idea), where merely implementing the abstract idea using general purpose computer components does not improve the technology (See MPEP 2106.05). Applicant does not point out what the additional elements are. The Examiner asserts that “one or more processors” are general purpose computer components. Applicant’s arguments are not persuasive.
Applicant’s claims do not recite a machine learning model as argued. Applicant’s arguments are not persuasive.
Applicant further argues the claims are more than a drafting effort to monopolize the alleged abstract idea. The Examiner respectfully disagrees. The Applicant does not point out what specific combination of elements integrate the abstract idea into a practical application. The Examiner asserts that the Applicant’s claims recite generic computer components being generically used to implement the abstract idea, which does not integrate the abstract idea into a practical application (See MPEP 2106.05). Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-14 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computing system implemented by one or more processors for managing a plurality of resident communities having a plurality of rooms for occupancy, said system accessible by a plurality of individual users, the system comprising: a memory device that stores a set of instructions and stores data relevant to said resident communities; and a user interface for interacting with said users and at least one processor that executes the set of instructions to: provide a user access login; provide a self guided assessment system for each resident of a predetermined community, wherein the assessment system generates a use display with selectable or removable acuity parameters, and prompts a user to select at least one acuity parameter including bathing, showering, grooming, medication requirements, check-in requirements, incontinence management, mealtime assistance, transferring locations, memory and dementia issues, dressing and undressing, mobility, and mood and judgment; for a specific resident community of the plurality of resident communities: receiving, from a specific resident via the user acuity parameter display, a selection of one or more of said acuity parameters; and for the selected one or more of said acuity parameters, and for presentation to the specific resident, providing a user display having a plurality of survey questions corresponding to said selected acuity parameters and to specific regulations for the specific resident community and prompting responses to said survey questions; and  in response to completion of the survey questions for each of the selected acuity parameters automatically generating and displaying for presentation to a user associated with the specific resident community, a health acuity tracking system assessment for the specific resident based upon the answers to said survey questions, wherein the health acuity tracking system assessment, displays for the specific resident, a care profile that includes a list of health care task, scheduling for each health care task, resident contact information, and service plans (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing acuity parameters and regulations based on specific survey responses from residents in a health care community to provide a health care assessment/profile for specific residents in the health care community to provide care, which is managing relationships and interactions. The Applicant’s claimed limitations are merely analyzing survey data to provide health care assessments to humans, which is directed towards the abstract idea of Organizing Human Activity.
Additionally (Step 2A Prong One), the independent claims are directed toward a computing system implemented by one or more processors for managing a plurality of resident communities having a plurality of rooms for occupancy, said system accessible by a plurality of individual users, the system comprising: a memory device that stores a set of instructions and stores data relevant to said resident communities; and a user interface for interacting with said users and at least one processor that executes the set of instructions to: provide a user access login; provide a self guided assessment system for each resident of a predetermined community, wherein the assessment system generates a use display with selectable or removable acuity parameters, and prompts a user to select at least one acuity parameter including bathing, showering, grooming, medication requirements, check-in requirements, incontinence management, mealtime assistance, transferring locations, memory and dementia issues, dressing and undressing, mobility, and mood and judgment; for a specific resident community of the plurality of resident communities: receiving, from a specific resident via the user acuity parameter display, a selection of one or more of said acuity parameters; and for the selected one or more of said acuity parameters, and for presentation to the specific resident, providing a user display having a plurality of survey questions corresponding to said selected acuity parameters and to specific regulations for the specific resident community and prompting responses to said survey questions; and  in response to completion of the survey questions for each of the selected acuity parameters automatically generating and displaying for presentation to a user associated with the specific resident community, a health acuity tracking system assessment for the specific resident based upon the answers to said survey questions, wherein the health acuity tracking system assessment, displays for the specific resident, a care profile that includes a list of health care task, scheduling for each health care task, resident contact information, and service plans (Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are analyzing acuity parameters and regulations based on specific survey responses from residents in a health care community to provide a health care assessment for specific residents in the health care community to provide care, where the survey and health care assessment can be done in the human mind.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computing system implemented by one or more processors for, said system accessible by a plurality of individual users, the system comprising: a memory device that stores a set of instructions and stores data relevant to said resident communities; and a user interface for interacting with said users and at least one processor that executes the set of instructions to: provide a user access login; provide a self guided assessment system for each resident of a predetermined community, wherein the assessment system generates a use display with selectable or removable acuity parameters, and prompts a user to select at least one acuity parameter including bathing, showering, grooming, medication requirements, check-in requirements, incontinence management, mealtime assistance, transferring locations, memory and dementia issues, dressing and undressing, mobility, and mood and judgment; for a specific resident community of the plurality of resident communities: receiving, from a specific resident via the user acuity parameter display, a selection of one or more of said acuity parameters; and for the selected one or more of said acuity parameters, and for presentation to the specific resident, providing a user display having a plurality of survey questions and prompting responses to said survey questions; and displaying for presentation to a user associated with the specific resident community, displays for the specific resident, a care profile” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a computing system implemented by one or more processors, resident communities, rooms, system accessible by a plurality of individual users, a memory device that stores a set of instructions and stores data relevant to said resident communities; and a user interface for interacting with said users and at least one processor that executes the set of instructions to, a user interface, a resident management system, self guided assessment system, user display, incident tracking system, a system, an assessment model, a service plan, a care profile, a configurable survey, care staff, resident services director, wireless communications link operably connected to said processor, care staff wireless devices, sales department, and graphical interface” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-14 further narrow the abstract idea and dependent claims 2-8 and 11-14 additionally recite “displaying to a user a resident management system, providing an incident tracking system display to a user, transmitting managerial notifications, providing to a user a required regulatory reporting form, providing a system, providing an assessment model, providing an assessment model having a configurable survey, providing a set of interpretive guidelines, providing said care profiles to a care staff, providing a graphical interface accessible to individual users, providing a self-guided assessment model, providing said pre-assessment to each of said users and to a sales department” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a resident management system, incident tracking system, a system, an assessment model, a service plan, a care profile, a configurable survey, care staff, resident services director, wireless communications link operably connected to said processor, care staff wireless devices, sales department, and graphical interface” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “a computing system implemented by one or more processors, resident communities, rooms, system accessible by a plurality of individual users, a memory device that stores a set of instructions and stores data relevant to said resident communities; and a user interface for interacting with said users and at least one processor that executes the set of instructions to, a user interface, a resident management system, self guided assessment system, user display, incident tracking system, a system, an assessment model, a service plan, a care profile, a configurable survey, care staff, resident services director, wireless communications link operably connected to said processor, care staff wireless devices, sales department, and graphical interface” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, System claims 1-14 recite a computing system implemented by one or more processors, resident communities, rooms, system accessible by a plurality of individual users, a memory device that stores a set of instructions and stores data relevant to said resident communities; and a user interface for interacting with said users and at least one processor that executes the set of instructions to, a user interface, a resident management system, self guided assessment system, user display, incident tracking system, a system, an assessment model, a service plan, a care profile, a configurable survey, care staff, resident services director, wireless communications link operably connected to said processor, care staff wireless devices, sales department, and graphical interface; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0015-0018 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a computing system implemented by one or more processors for, said system accessible by a plurality of individual users, the system comprising: a memory device that stores a set of instructions and stores data relevant to said resident communities; and a user interface for interacting with said users and at least one processor that executes the set of instructions to: provide a user access login; provide a self guided assessment system for each resident of a predetermined community, wherein the assessment system generates a use display with selectable or removable acuity parameters, and prompts a user to select at least one acuity parameter including bathing, showering, grooming, medication requirements, check-in requirements, incontinence management, mealtime assistance, transferring locations, memory and dementia issues, dressing and undressing, mobility, and mood and judgment; for a specific resident community of the plurality of resident communities: receiving, from a specific resident via the user acuity parameter display, a selection of one or more of said acuity parameters; and for the selected one or more of said acuity parameters, and for presentation to the specific resident, providing a user display having a plurality of survey questions and prompting responses to said survey questions; and displaying for presentation to a user associated with the specific resident community, displays for the specific resident, a care profile” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-14 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2-8 and 11-14 additionally recite “displaying to a user a resident management system, providing an incident tracking system display to a user, transmitting managerial notifications, providing to a user a required regulatory reporting form, providing a system, providing an assessment model, providing an assessment model having a configurable survey, providing a set of interpretive guidelines, providing said care profiles to a care staff, providing a graphical interface accessible to individual users, providing a self-guided assessment model, providing said pre-assessment to each of said users and to a sales department” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “a resident management system, incident tracking system, a system, an assessment model, a service plan, a care profile, a configurable survey, care staff, resident services director, wireless communications link operably connected to said processor, care staff wireless devices, sales department, and graphical interface” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1-14 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claim 1 discloses a system for resident community management in a health care facility including allowing a user to log in, generating displays and prompts including specific acuity parameters to be selected by the resident, generating survey questions based on the selections, and then displaying a care profile for the resident.
Regarding a possible 103 rejection: The closest prior art of record is:
Gugliotti et al. (US 2008/0242945 A1) – which discloses a facility management system for a residential building. 
Galbraith et al. (US 2010/0017231 A1) – which discloses an active patient management system, for managing quality and compliance.
Durand (US 2009/0187427 A1) – which discloses a system for developing and delivering health care information.
Luecke (US 2013/0209971 A1) – which discloses managing health of a user based upon data related to physical, mental, and spiritual statuses of the user.
Goux (US 7,657,445 B1) – which discloses managing health care facility resources.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claim 1, such as a system for resident community management in a health care facility including allowing a user to log in, generating displays and prompts including specific acuity parameters to be selected by the resident, generating survey questions based on the selections, and then displaying a care profile for the resident.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “a computing system implemented by one or more processors for managing a plurality of resident communities having a plurality of rooms for occupancy, said system accessible by a plurality of individual users, the system comprising: a memory device that stores a set of instructions and stores data relevant to said resident communities; and a user interface for interacting with said users and at least one processor that executes the set of instructions to: provide a user access login; provide a self guided assessment system for each resident of a predetermined community, wherein the assessment system generates a use display with selectable or removable acuity parameters, and prompts a user to select at least one acuity parameter including bathing, showering, grooming, medication requirements, check-in requirements, incontinence management, mealtime assistance, transferring locations, memory and dementia issues, dressing and undressing, mobility, and mood and judgment; for a specific resident community of the plurality of resident communities: receiving, from a specific resident via the user acuity parameter display, a selection of one or more of said acuity parameters; and for the selected one or more of said acuity parameters, and for presentation to the specific resident, providing a user display having a plurality of survey questions corresponding to said selected acuity parameters and to specific regulations for the specific resident community and prompting responses to said survey questions; and  in response to completion of the survey questions for each of the selected acuity parameters automatically generating and displaying for presentation to a user associated with the specific resident community, a health acuity tracking system assessment for the specific resident based upon the answers to said survey questions, wherein the health acuity tracking system assessment, displays for the specific resident, a care profile that includes a list of health care tasks, scheduling for each health care task, resident contact information, and service plans (as required by independent claim 1)”, thus rendering claims 1 and its dependent claims as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683